Citation Nr: 0903753	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-35 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial increased rating for chronic 
sinusitis, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial increased rating for a left 
ankle sprain with early degenerative joint disease, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for status post right 
lateral meniscectomy, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a compensable rating for status post 
fracture of the right fifth metacarpal.

5.  Entitlement to service connection for status post right 
radical orchiectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1979 to March 
1993.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

The issue of service connection for status post right radical 
orchiectomy (claimed as a testicle condition) is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's chronic sinusitis has not resulted in any 
incapacitating episode requiring prolonged antibiotic 
treatment; nor has it been productive of three or more 
incapacitating episodes, during any one year period pertinent 
to the claim, of headaches, pain and purulent discharge or 
crusting.

2.  The veteran's left ankle sprain with early degenerative 
joint disease is manifested by no more than moderate 
limitation of motion, without ankylosis, malunion of the os 
calcis or astragalus, or an astragalectomy.

3.  The veteran's status post right lateral meniscectomy is 
manifested by subjective complaints of pain, with no 
limitation of flexion or extension, and no locking, 
subluxation or lateral instability.

4.  The residuals of a fracture of the right fifth metacarpal 
are manifested by subjective complaints of pain and weakness 
in the right hand, but no limitation of motion and no 
evidence of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for the veteran's service-connected chronic 
sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2002 
and Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 
6511 (2008).

2.  The criteria for an initial disability rating in excess 
of 10 percent for the veteran's service-connected left ankle 
sprain with early degenerative joint disease have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2008).

3.  The criteria for a disability rating in excess of 10 
percent for the veteran's service-connected status post right 
lateral meniscectomy have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 
5259, 5260, 5261 (2008).

4.  The criteria for a compensable evaluation for the 
veteran's service-connected residuals of a fracture of the 
fifth metacarpal of the right hand have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (as in effect before and after August 
26, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Rating Schedule.  Assigned ratings are 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2008).

Under the general formula for rating various types of 
sinusitis, a noncompensable evaluation is warranted if the 
sinusitis is detected by X-ray only.  A 10 percent evaluation 
is warranted for one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or if there are three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation is warranted for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or if there are more than six nonincapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician. 38 C.F.R. § 4.97, Diagnostic Codes 6510 through 
6514 (2008).  

Traumatic arthritis is rated as degenerative arthritis. 38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  Diagnostic Code 5003.

A 10 percent rating is warranted for moderate limitation of 
motion of an ankle and a 20 percent rating is warranted for 
marked limitation of motion of an ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.

Ankylosis of an ankle warrants a 20 percent evaluation if it 
is in plantar flexion, at less than 30 degrees.  A 30 percent 
evaluation is warranted if the ankylosis is in plantar 
flexion, between 30 and 40 degrees, or in dorsiflexion, 
between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5270.

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II (2008).  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Ankylosis of a knee warrants a 30 percent evaluation if it is 
at a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5256.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel also recently held that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of he leg), may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004 (September 
17, 2004).

Ankylosis of a finger of the major or minor extremity other 
than the thumb, index or middle fingers will be rated as 
noncompensable.  Extremely unfavorable ankylosis will be 
rated as amputation under Diagnostic Codes 5152 through 5156.  
38 C.F.R. § 4.71a, Diagnostic Code 5227 (as in effect prior 
to August 26, 2002).

Favorable or unfavorable ankylosis of the ring or little 
finger of the major or minor extremity will be rated as 
noncompensable.  A note provides that consideration as to 
whether evaluation as amputation is warranted should be 
given, and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand.  38 C.F.R. § 
4.71a, Diagnostic Code 5227 (effective August 26, 2002).

A 10 percent evaluation may be assigned for amputation of the 
little finger of the major or minor extremity without 
metacarpal resection, at the proximal interphalangeal joint 
or proximal thereto.  38 C.F.R. § 4.71a, Diagnostic Code 5156 
(2008).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§ 4.40 concerning lack of normal endurance, functional loss 
due to pain, and pain on use and during flare-ups; the 
provisions of 38 C.F.R. § 4.45 concerning weakened movement, 
excess fatigability, and incoordination; and the provisions 
of 38 C.F.R. § 4.10 concerning the effects of the disability 
on the veteran's ordinary activity are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).


The evaluation of the same disability under various diagnoses 
is to be avoided. 
38 C.F.R. § 4.14 (2008).  However, § 4.14 does not preclude 
the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is 
duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)). 

Chronic Sinusitis

On review of the merits of this claim, the Board concludes 
that the veteran's chronic sinusitis does not warrant a 
rating in excess of 10 percent.  

On VA examination in May 2002, the veteran reported symptoms 
of chronic nasal congestion, controlled with Allegra.  He 
stated that in the year 2000, he had missed at least five 
days of work due to symptoms related to his nose and sinuses, 
but that he had not had an infection during the previous 
year.  The examiner noted that the veteran had a chronic 
history of rhinosinusitis and seasonal nasal sensitivity 
strongly suggestive of allergy, responsive to Allegra, which 
he took throughout the year.  He diagnosed the veteran with 
chronic rhinitis and recurrent sinusitis.  A CT scan of the 
paranasal sinuses revealed mild chronic sinusitis with a 
small mucous retention cyst within the left maxillary sinus 
and a much smaller cyst or focal mucosal thickening within 
the right maxillary sinus.

Medical records from the Somerset-Swansea Medical Center 
dated from September 1994 to February 2000 show that the 
veteran was seen for complaints of sinus and chest 
congestion, wheezing, coughing, headaches, fever, sinus 
pressure, dizziness, earaches with drainage, white sputum, 
green mucous, brown mucous and bleeding sinuses, and that he 
was diagnosed with sinusitis and prescribed Allegra.  In 
addition, treatment records from A.M., MD dated February and 
March 1997 show that the veteran was shown to have moderate 
nasal congestion.

Outpatient treatment records from the VA Medical Center in 
Providence, Rhode Island dated from January 2001 to September 
2003 show that the veteran was treated for allergic rhinitis 
and chronic sinusitis, which was occasionally symptomatic and 
that he was taking Allegra for his sinusitis. 

On VA examination in July 2008, the veteran reported daily 
watery nasal discharge, crusting and congestion, worse in the 
Spring and early Fall.  Medications at that time were saline 
nasal spray, but not allergy medications.  The veteran also 
reported a sinus infection the previous year and that he was 
treated by his private physician and prescribed antibiotics 
for 10-14 days, and that he had missed two weeks of work due 
to his sinusitis.  On physical examination, the veteran's 
tympanic membranes were normal and there was a 50-75 percent 
left nasal obstruction from a deviated septum.  The examiner 
noted that the May 2002 CT scan results and diagnosed the 
veteran with chronic rhinitis, crusted, allergic; current 
sinusitis; mucus retention cysts in both maxillary sinuses; 
and deviated septum.

The evidence does not show that the veteran has had any 
incapacitating episodes due to his sinusitis, nor does it 
show that he has had more than six non-incapacitating 
episodes a year of sinusitis characterized by headaches, pain 
and purulent discharge or crusting.  Accordingly, a higher 
evaluation of 30 percent is not warranted.  The Board has 
considered all pertinent disability factors and all 
potentially applicable diagnostic codes but has found no 
basis for concluding that the veteran's chronic sinusitis 
warrants a higher schedular evaluation.


Left Ankle Sprain with Early Degenerative Joint Disease

The veteran's left ankle disability is currently evaluated as 
10 percent disabling under Diagnostic Code 5271 on the basis 
of moderate limitation of motion of the ankle and evidence of 
early degenerative joint disease.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2008).  

The veteran contends that his left ankle disability warrants 
a higher rating because he sustained an additional sprain to 
this ankle at work due to its weakened condition, he wears an 
ankle brace, and his ankle is painful and shaky.  See 
September 2004 notice of disagreement and November 2005 VA 
Form 9.

Having examined the evidence in this case, the Board 
concludes that the veteran's left ankle disability does not 
warrant a rating in excess of 10 percent.  

Service medical records show that the veteran twisted his 
left ankle in 1980.  He was diagnosed with a first degree 
ankle sprain and treated with elastic wraps.  X-rays at that 
time revealed that the visualized bones were intact and there 
was no significant soft tissue swelling or other abnormality.  
Later in June 1990, the veteran reportedly twisted his ankle 
again while descending a flight of stairs and it became 
swollen overnight.  Follow-up X-ray showed soft tissue 
swelling without evidence of fracture or dislocation.  

On VA examination in September 2002, the veteran complained 
of crepitus of the left ankle and indicated that he was 
wearing a plastic brace for support.  On physical 
examination, there was no significant swelling of the ankles.  
The left ankle demonstrated dorsiflexion to 90 degrees and 
plantar flexion to 46 degrees.  During strength testing, the 
left ankle was weak against moderate resistance.  The 
examiner noted that the veteran had multiple sprains of the 
ankle and that he still had strains of the ankle from his in-
service injury which required him to wear an ankle brace.  He 
also noted that the veteran had early degenerative joint 
disease secondary to the in-service injury.

Based on this evidence, in the September 2003 rating decision 
on appeal, the RO granted the veteran service connection for 
a left ankle sprain with degenerative joint disease and 
assigned 10 percent evaluation from September 15, 2000.

Outpatient treatment records from the VA Medical Center in 
Providence, Rhode Island dated from September 2003 to June 
2007 show that in March 2005, the veteran was seen as a 
result of a fall that month.  On physical examination, the 
ankle was shown to be tender and swollen.  X-rays did not 
show any active fracture.  He was diagnosed at that time with 
an ankle sprain and advised to ice and rest the left ankle.  
On follow-up in May 2005, the veteran was diagnosed with left 
ankle ligamentous laxity and it was noted that he was wearing 
a brace on the left ankle.

On VA examination in July 2008, the veteran complained of 
pain in the left ankle and instability on prolonged standing, 
as well as easy twisting of the ankle.  He also reported that 
he had to wear an ankle brace while delivering mail in his 
occupation as a mail carrier for the United States Postal 
Service.  No history of any flare-ups were reported.  On 
physical examination, the ankle was normal in appearance, 
size and shape, without palpable tenderness or distortion.  
Dorsiflexion was 0 to 20 degrees and plantar flexion was 0 to 
45 degrees, each without pain, weakness, fatigue or lack of 
endurance after four repetitive movements.  The veteran had 
good strength with active resistance in dorsiflexion and 
excellent strength with active resistance in plantar flexion.  
The examiner also noted that there was good varus and valgus 
angulation without any difficulty whatsoever.  The examiner 
also noted that there was no functional impairment due to the 
veteran's left ankle disability.  The examiner's diagnosis 
was left ankle requiring support while walking.

The medical evidence of record does not show limitation of 
motion of the left ankle.  Therefore, a higher rating under 
Diagnostic Code 5271 based on marked limitation of motion of 
the ankle is not warranted.  However, the veteran has been 
given a 10 percent rating for evidence of degenerative 
arthritis of the left ankle.  As there is no evidence of 
ankylosis of the left ankle, a higher rating under Diagnostic 
Code 5270 is also not warranted.

Although the veteran has reported that he must wear an ankle 
brace while working as a mail carrier, and that his ankle is 
painful and shaky, there has been no pain, weakness, fatigue 
or lack or endurance after repetitive movements on physical 
examination.  Furthermore, in July 2008, the VA examiner 
noted that there was no functional impairment due to the 
veteran's left ankle disability.  Accordingly, the Board 
finds that a rating in excess of 10 percent is also not 
warranted under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the 
guidelines set forth in DeLuca.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the left ankle.  In 
addition, the doctrine of reasonable doubt is also 
inapplicable to this claim because the preponderance of the 
evidence is against the claim.

Status Post Right Lateral Meniscectomy

The veteran's service-connected right knee disability is 
currently assigned a 10 percent rating under Diagnostic Code 
5259 based on evidence of symptomatic removal of the 
semilunar cartilage. 

The veteran contends that his right knee disability warrants 
a higher rating because he experiences pain in the knee for 
which he takes Motrin, his condition causes him problems in 
his daily routine as a mail carrier for the United States 
Postal Service, and he has fallen in the past due to 
instability of the right knee and continues to have problems 
with instability of the knee, especially in cold weather.  
See September 2004 notice of disagreement and November 2005 
VA Form 9.

Having examined the evidence in this case, the Board 
concludes that the veteran's right knee disability does not 
warrant a rating in excess of 10 percent.  

Service medical records show that in August 1984, the veteran 
underwent a right lateral meniscectomy.  Consequently, in an 
April 1994 rating decision, the RO granted the veteran 
service connection for status post right lateral 
meniscectomy, with a noncompensable evaluation, effective 
April 1, 1993.

In September 2000, the veteran filed a claim for an increased 
rating for his service-connected right knee disability, 
contending that his symptoms had increased.

On VA examination in November 2000, the veteran complained of 
weakness and pain in the right knee.  He also reported that 
he had fallen down approximately three or four times a year 
due to his right knee disability.  On physical examination, 
the right knee was stable and although there was slightly 
limited range of motion with the right knee, the functional 
impairment test was normal.  The veteran was able to raise 
his leg ten times without evidence of pain, including with a 
four-pound weight strapped to the ankle, although he 
complained of pain with the weight attached.  X-rays of the 
right knee were normal and there was no evidence of post 
traumatic arthritis.  The veteran also reported pain from a 
15cm x 1cm scar to the patella.  On physical examination, the 
scar was not depressed, elevated, discolored or fibrosed, and 
it did not restrict the motion of the knee.  The examiner 
noted that there were no objective findings to substantiate 
the subjective complaints of pain in the knee or from the 
scar.  The veteran was diagnosed with status post lateral 
meniscectomy with subjective report of pain with a normal 
knee by radiographic examination.

On VA examination in September 2002, the examiner noted that 
the veteran had a status post lateral meniscectomy of the 
right knee with early degenerative joint disease manifested 
by spurring of the lateral joint space and peaking of the 
superior tibial spine.  

A September 2003 rating decision assigned an increased rating 
of 10 percent for symptomatic removal of the semilunar 
cartilage from September 15, 2000.

On VA examination in July 2008, the veteran reported some 
discomfort of the right knee on prolonged standing, but no 
use of assistive devices and no affect on occupation as a 
mail carrier or activities of daily living.  There was no 
history of flare-ups noted.  On physical examination, there 
was no distortion and no palpable fluids.  There was a well-
healed scar on the lateral side from previous surgery removal 
of the lateral meniscus.  The right knee could be fully 
extended four times with no pain weakness, fatigue or lack of 
endurance.  There was good strength resistant flexion and 
good strength resistant extension.  Medial and collateral 
ligaments appeared tight, and anterior and posterior cruciate 
ligaments were tight.  Slide test was negative and the 
examiner noted that the knee appeared to be stable.  The 
veteran was able to flex the right knee from 0-140 degrees 
four times with no pain, weakness, fatigue or lack of 
endurance.  The diagnosis was a  normal examination of the 
right knee with no functional impairment.

Outpatient treatment records from the VA Medical Center in 
Providence, Rhode Island dated from January 2001 to June 2007 
show continued complaints of chronic right knee pain, worse 
in cold weather.

The currently assigned 10 percent evaluation is the only 
evaluation available under Diagnostic Code 5259. Thus, a 
higher rating under this code is not ascertainable.  Also, 
there are some diagnostic codes for disability of the knee 
and leg that are simply not applicable to the current 
service-connected disability. As the veteran does not have 
ankylosis (Diagnostic Code 5256), impairment of the tibia and 
fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic 
Code 5263), the related diagnostic codes are not appropriate 
to use in rating this disability.

There is no medical evidence of recurrent subluxation or 
lateral instability. The reports of the September 2002 and 
July 2008 VA examinations indicate that the right knee was 
stable and on examination in July 2008, medial, collateral, 
anterior and posterior ligaments were tight. Consequently, 
the Board concludes that a compensable rating is not 
supported using Diagnostic Code 5257.  The evidence of record 
also does not show that the veteran has dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  Accordingly, an additional ten 
percent rating under Diagnostic Code 5258 is not warranted.

Furthermore, none of the medical records or reports shows 
that the veteran uses any ambulatory devices or corrective 
shoes.  He has no functional limitation on standing or 
walking and there are no restrictions on his activities of 
daily living.  Also, although he has reported problems with 
his occupation as a mail carrier for the United States Postal 
Service due to his right knee disability, he is still 
currently employed per his reports.  On VA examination in 
July 2008, range of motion of the leg was normal with full 
extension and full flexion and no pain, weakness, fatigue or 
lack of endurance.  Accordingly, a schedular rating in excess 
of 10 percent under Diagnostic Codes 5260 or 5261 is not in 
order.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the right knee.  In 
addition, the doctrine of reasonable doubt is also 
inapplicable to this claim because the preponderance of the 
evidence is against the claim.

Status Post Fracture of the Right Fifth Metacarpal (Dominant)

The veteran's service-connected right hand disability is 
currently assigned a noncompensable evaluation under 
Diagnostic Code 5227. The veteran contends that this 
disability warrants a compensable rating because the 
difficulties he experiences with his hand are often 
aggravated by inclement weather, which he is required to work 
in as a mail carrier.  He also argues that because the VA 
examination was conducted in a controlled environment, the 
true degree of difficulty he experiences with his hand at 
work may not have been revealed.  He also claims that he 
loses his grip and drops mail while working due to his right 
hand disability.  See September 2004 notice of disagreement 
and November 2005 VA Form 9.

Having examined the evidence in this case, the Board 
concludes that the veteran's right hand disability does not 
warrant a compensable rating.  

Service medical records show that the veteran sustained a 
fracture of the right fifth metacarpal in service, resulting 
in decreased grip strength in his right hand.  Accordingly, 
an April 1994 rating decision granted service connection for 
status post fracture of the right fifth metacarpal with a 
noncompensable evaluation, effective from April 1993.

In September 2000, the veteran filed a claim for an increased 
rating, contending that his symptoms had increased in 
severity.

On VA examination in November 2000, the veteran reported 
weakness of the right hand and dropping letters in his 
occupation as a mail carrier.  The examiner noted the 
veteran's fracture of the right fifth metacarpal with minimal 
bowing of the bone with normal joint, and indicated that 
there was nothing objective to substantiate the veteran's 
complaints of pain and weakness of the hand.

On VA examination in April 2002, the veteran complained of a 
weak grip, but reported no lost work because of his hand.  On 
physical examination, he made a normal fist with all of his 
fingertips touching the palm and range of motion in all the 
joints was normal.  The metatarsophalangeal and 
interphalangeal joints were normal, as were the distal and 
phalangeal joints.  Sensation in all the fingers was also 
normal.  The examiner noted that the veteran's right hand was 
completely normal, but that the grip of the right hand was 
not as strong as that of the left hand.  X-rays revealed 
minimal bowing of the metacarpal and there was no 
degenerative joint disease in the area.  The examiner 
indicated that given the fracture of the distal fifth 
metacarpal, the veteran had what might be termed a near 
perfect result and opined that the bowing was minimal and 
should not interfere with the grip.

During another VA examination in September 2002, X-rays of 
the right hand showed the bowing of the fifth metacarpal 
which was healed and appeared slightly bowed.  There was no 
weakness of the intrinsic muscles of the hand and grip was 
strong.  The veteran was able to bring his fingertips into 
the proximal palmar crease although there was some weakness 
of grip on the right as compared to the left.

Outpatient treatment records from the VA Medical Center in 
Providence, Rhode Island dated from January 2001 to June 2007 
show continued complaints of chronic right wrist and hand 
pain, worse in cold weather.

On VA examination in July 2008, the veteran complained of 
joint discomfort in the wintertime in his occupation as a 
mail carrier, causing him to occasionally drop the mail.  
Physical examination showed physical deformity of the 
metacarpophalangeal joint of the fifth finger.  The veteran 
is right hand dominant.  He was able to make a full fist and 
had a good, strong grip.  There was good opposition between 
the fifth and all the fingers and good strength resistance 
separation between the thumb and fifth finger.  The fifth 
metacarpophalangeal joint range of motion was 0 to 90 
degrees, and the proximal interphalangeal joint range of 
motion was 0 to 100 degrees, each without pain, weakness, 
fatigue or lack of endurance after repetitive movements four 
times.  There was no history of flare-ups other than the 
reported discomfort in the wintertime.  The examiner noted 
that the veteran's activities of daily living are not 
affected by his right hand disability and diagnosed the 
veteran with deformity of the metacarpophalangeal joint with 
no functional impairment.

It is readily apparent that ankylosis of the little finger of 
the right hand is not present.  Even if it were shown, a 
noncompensable evaluation would still be assigned.  The April 
2002 VA examiner found that the veteran's right hand was 
completely normal and the July 2008 VA examiner found that 
there was no functional loss resulting from the fracture 
residuals.  Furthermore, the veteran has not been shown to 
have any loss of motion on examination and his activities of 
daily living are not affected by his right hand disability.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. § 4.45 (2008).

While the veteran has expressed complaints of decreased grip 
strength and pain, and weakness of grip in the right hand as 
opposed to the left hand and minimal bowing of the fifth 
metacarpal bone have been reported, in light of the most 
recent VA examiner's conclusion that there was no functional 
loss due to the fracture residuals, it cannot be concluded 
that a compensable evaluation is warranted, even considering 
38 C.F.R. §§ 4.40, 4.45.  The veteran's symptoms are 
contemplated in the noncompensable evaluation currently in 
effect.

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's allegations 
regarding the severity of his disability.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for a compensable evaluation for residuals of a 
fracture of the fifth metacarpal of the right hand.

Extraschedular Evaluation and Staged Ratings

For each of the disabilities discussed above, the Board has 
considered whether this case should be forwarded to the 
Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The record reflects that the veteran has not required 
frequent hospitalization for any of these disabilities and 
that the manifestations of the disabilities are those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from each 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.

The Board has also considered whether a "staged" rating is 
appropriate for each disability.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question for any of these disabilities. 

Duties to Notify and to Assist Claimants 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The record reflects that in August 2003, July 2006 and May 
2008, the veteran was provided with the notice required by 
section 5103(a).  The Board notes that, even though the 
letters requested a response within 60 days, they also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) (evidence must be received by the 
Secretary within one year from the date notice is sent).

The veteran was given the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) in the March 2006 and 
May 2008 letters.  The Board acknowledges that this was after 
the unfavorable rating decision that is the subject of this 
appeal, but concludes that the timing of the notice does not 
prejudice the veteran in this instance, as a higher rating 
for the disabilities at issue has been denied.  Hence, 
matters concerning the disability evaluation and the 
effective date of an award do not arise here.

With regard to the increased evaluation claims included in 
this decision, the Board is aware of the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, section § 5103(a) requires, at 
a minimum, that: (1) VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

The Board notes that the August 2003, July 2006 and May 2008 
letters informed the veteran that he had to provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability, that if 
an increase in disability was found, a disability rating 
would be determined by applying relevant diagnostic codes 
which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% depending on 
the disability involved, and provided examples of the types 
of medical and lay evidence that the veteran could submit or 
ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  

Finally, the Board notes that the veteran's service medical 
records and all other pertinent available records have been 
obtained, and that he has been given appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the denied 
claims.  The Board is also unaware of any such outstanding 
evidence.

The Board concludes that any procedural errors in the 
development and consideration of the claims were not 
prejudicial to the veteran.


ORDER

An initial rating in excess of 10 percent for chronic 
sinusitis is denied.

An initial rating in excess of 10 percent for a left ankle 
sprain with early degenerative joint disease is denied.

A rating in excess of 10 percent for status post right 
lateral meniscectomy is denied.

A compensable rating for status post fracture of the right 
fifth metacarpal is denied.


REMAND

The Board finds that it is not able to render a final 
decision on the issue of entitlement to service connection 
for status post right radical orchiectomy (claimed as a 
testicle condition) because both the July 2008 VA examination 
and the September 2008 addendum to the examination are 
incomplete.  In this regard, the Board notes that in its 
February 2008 remand, it requested that the veteran be 
afforded a urology examination and that the examiner do the 
following:

(1) State whether or not the right testicle symptoms the 
veteran experienced during service are related to a 
preexisting right testicle disability, or whether they 
reflect a new right testicle disability.

(2) If the right testicle symptoms shown during service 
are related to the veteran's preservice right testicle 
disability, the examiner should offer an opinion as to 
whether the preexisting right testicle disability 
underwent an increase in severity during service, and if 
so, offer an opinion as to whether there was (a) a 
temporary worsening of symptoms of the pre-service 
disability or (b) a chronic increase in severity beyond 
natural progress.

(3) State whether it is at least as likely as not that the 
veteran's right orchiectomy is related to his military 
service.


The July 2008 examiner noted that he was asked to opine on 
the causality between the veteran's history of having a right 
undescended testicle and a right-sided orchiectomy.  His 
response was that there is a connection between undescended 
testicles and cancer; however the veteran's testicle was not 
found to be cancerous.  It was found to have an AV 
malfunction with fibrosis.  He stated further that after he 
conducted a literature search and spoke with the urology 
attending staff, his opinion was that there is no cause 
between an undescended testicle and a spermatocele.  See July 
2008 urology VA examination report.  In September 2008, this 
examiner was requested to provide an addendum to the opinion 
and respond in terms of the remand directive.  His response 
was that the veteran's pre-existing history of right 
undescended testicle was not aggravated by military service.  
See September 2008 addendum to urology VA examination.

Because the examination report does not provide the 
information requested in the Board's February 2008 remand, an 
additional remand is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

If the requested opinion cannot be given without additional 
examination, the veteran is hereby notified that it is the 
veteran's responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2008).

The Board also notes that the veteran, through his 
representative, has argued that the July 2008 medical opinion 
is inadequate because the nurse practitioner who conducted 
the examination and gave the opinion is "not properly 
credentialed to offer [the] medical opinion without his 
opinion being approved by a credentialed medical doctor to 
counter sign it."  See January 2009 Appellant's Post-Remand 
Brief.  However, a medical opinion need not be by a physician 
to be competent medical evidence, and, in the absence of 
evidence to the contrary, the Board may presume the 
competence of a VA medical examiner.  See Cox v. Nicholson, 
20 Vet. App. 563, 568 - 570 (2007) (rejecting argument that a 
medical opinion by a nurse practitioner is not competent 
medical evidence, and, rejecting argument that VA cannot rely 
upon a medical opinion that does not explicitly state the 
qualifications of the examiner); see also Butler v. Principi, 
244 F.3d 1337, 1340 (Fed. Cir. 2001) (presumption of 
regularity doctrine permits courts to presume what appears 
regular is regular and shifts the burden to the attacker to 
establish the contrary).  Therefore, the Board finds that the 
nurse practitioner who conducted the July 2008 examination is 
not disqualified from conducting the new examination if he is 
available based solely on his status as a nurse practitioner.

Accordingly, the case is REMANDED to the RO via the AMC in 
Washington, DC for the following actions:

1.  Return the veteran's claims folder to 
the July 2008 VA examiner.  The examiner 
is requested to augment the July 2008 
opinion to answer the following questions:

(a)	State whether or not the right 
testicle symptoms the veteran 
experienced during service are related 
to a preexisting right testicle 
disability, or whether they reflect a 
new right testicle disability.

(b)	If the right testicle symptoms 
shown during service are related to the 
veteran's preservice right testicle 
disability, the examiner should offer 
an opinion as to whether the 
preexisting right testicle disability 
underwent an increase in severity 
during service, and if so, the examiner 
should offer an opinion as to whether 
there was (1) a temporary worsening of 
symptoms of the pre-service disability 
or (2) a chronic increase in severity 
beyond natural progress.

(c)	State whether it is at least as likely as not 
that the veteran's right orchiectomy is related to 
his military service.

If the July 2008 examiner is not 
available, or if the questions cannot be 
answered without examination, an 
examination should be conducted to obtain 
the requested opinion.  The claims folder 
should be made available to the examiner.

2.  Thereafter, the RO should again 
consider the veteran's pending claim in 
light of any additional evidence added to 
the record.  If the benefit sought on 
appeal remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


